Exhibit 99.2 MORGAN STANLEY Financial Supplement - 2Q 2010 Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3 - 4 ……………. Quarterly Consolidated Financial Information and Statistical Data 5 ……………. Quarterly Institutional Securities Income Statement Information 6 - 7 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 8 ……………. Quarterly Global Wealth Management Group Income Statement Information 9 ……………. Quarterly Global Wealth Management Group Financial Information and Statistical Data 10 ……………. Quarterly Asset Management Income Statement Information 11 ……………. Quarterly Asset Management Financial Information and Statistical Data 12 ……………. Earnings Per Share Appendix I 13 ……………. Earnings Per Share Appendix II 14 - 15 ……………. End Notes 16 ……………. Legal Notice MORGAN STANLEY Quarterly Financial Summary (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage June 30, 2010 Mar 31, 2010 June 30, 2009 2Q10 vs. 1Q10 2Q10 vs. 2Q09 June 30, 2010 June 30, 2009 Change Net revenues Institutional Securities $ $ $ %) 52 % $ $ % Global Wealth Management Group (1
